DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 09/16/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/520,742 filed 07/24/2019. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 09/16/2020 has been considered.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (“Hsu”) US PG-Pub 2017/0229494.


Re claim 2, Hsu discloses depositing a grid dielectric layer (e.g. element 226) over the charge release layer and the photodetectors; and etching the  grid dielectric layer and the charge release layer, wherein etching the grid dielectric layer defines a dielectric grid structure (¶¶[0069 and 0100]) and Figs. 2 and 22).
Re claim 9, Hsu discloses forming an etch stop layer (e.g. element 244, ¶[0094]) -- note that Hsu suggests employing SiN element 244 (¶[0094]) which is capable of functioning as an etch stop layer -- between the charge release layer and the semiconductor substrate, wherein the etch stop layer is disposed along the opposing sidewalls of the conductive  contact (Figs. 2K and 2S).  
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Wen et al. (“Wen”) USPAT 9,985,072.
Hsu teaches the method for manufacturing a semiconductor structure as recited in the claim. The difference between Hsu and the present claim is the recited dry etch.
Wen discloses wherein etching a grid layer includes performing a dry etch (col. 8, lines 45-55).  
Wen's teachings could be incorporated with Hsu's invention which would result in the claimed invention of a performing a dry etch. The motivation to combine Wen's teachings with Hsu's would be to provide a control mechanism. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Wen's teachings to arrive at the claimed invention.
Re claim 4, while Wen discloses wherein etching (¶[0090]) the grid layer results in a buildup of charge carriers, Hsu teaches wherein electrically coupling the charge release layer to ground removes the charge carriers from the dielectric grid structure (¶[0012]).    
Re claim 5, Hsu teaches wherein the charge release layer directly contacts the dielectric grid structure.  
11.	Claims 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (“Su”) US PG-Pub 2018/0286907 in view of Hsu.
Su discloses in Figs. 1-3 a method for manufacturing a semiconductor structure, the method comprising: forming photodetectors (e.g. element 102) within a semiconductor substrate; depositing a charge release layer (e.g. element 112B) over the semiconductor substrate; forming a  conductive contact (e.g. element 112C) over the charge release layer such that a contact protrusion of the conductive contact extends through the charge release layer (Fig. 1D), wherein the  charge release layer is disposed along opposing sidewalls of the conductive contact (Fig. 1D).
Su teaches the method for manufacturing a semiconductor structure as recited in the claim. The difference between Su and the present claim is the step of electrically coupling the charge release layer to ground via the conductive contact.
Hsu discloses the step of electrically coupling the charge release layer to ground via the conductive contact (¶[0019]).  
Hsu's teachings could be incorporated with Su's invention which would result in the claimed invention. The motivation to combine Hsu's teachings with Su's would be to remove the charge carriers from the dielectric grid structure. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Hsu's teachings to arrive at the claimed invention.
Re claim 2, Hsu discloses depositing a grid dielectric layer (e.g. element 226) over the charge release layer and the photodetectors; and etching the  grid dielectric layer and the charge release layer, wherein etching the grid dielectric layer defines a dielectric grid structure (¶¶[0069 and 0100]) and Figs. 2 and 22).
Re claim 9, Su teaches forming an etch stop layer (e.g. element 108) -- note that Hsu suggests employing SiN element 108 (¶[0019]) which is capable of functioning as an etch stop .  
12.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Hsu and in further view of Wen.
Su modified by Hsu teaches the method for manufacturing a semiconductor structure as recited in the claim. The difference being the recited dry etch.
Wen discloses wherein etching a grid layer includes performing a dry etch (col. 8, lines 45-55).  
Wen's teachings could be incorporated with Su’s/Hsu's invention which would result in the claimed invention of a performing a dry etch. The motivation to combine Wen's teachings would be to provide a control mechanism. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Wen's teachings to arrive at the claimed invention.
Re claim 4, while Wen discloses wherein etching (¶[0090]) the grid layer results in a buildup of charge carriers, Hsu teaches wherein electrically coupling the charge release layer to ground removes the charge carriers from the dielectric grid structure (¶[0012]).    
Re claim 5, Hsu teaches wherein the charge release layer directly contacts the dielectric grid structure.  
Allowable Subject Matter
13.	Claims 10-20 are allowed.
14.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of he cited art discloses a method for manufacturing a semiconductor structure including an interconnect structure having a conductive wire layer; etching the semiconductor  substrate to define a first opening, wherein a charge release layer and etch stop layer line at least a portion of the first opening;  forming a conductive contact in the first opening, wherein the conductive contact extends through the charge  release layer and the semiconductor substrate to contact the conductive wire  layer as required in claim 10. Regarding claim 17, none of he cited art discloses a method for manufacturing a semiconductor structure including the steps of etching the back-side  surface of the semiconductor substrate to define a first opening in the  semiconductor substrate that exposes an upper surface of the isolation  structure;  depositing an etch stop layer and a charge release layer over the  semiconductor substrate and the stack of dielectric layers, wherein the etch  stop layer is disposed between the charge release layer and the stack of  dielectric layers, and wherein the charge release layer and etch stop layer  line at least a portion of the first opening; forming a ground contact in the  first opening, wherein the ground contact extends through the charge release  layer to a point below a top surface of the isolation structure, wherein the  charge release layer and the etch stop layer directly contact a sidewall of the  ground contact. Furthermore, none of he cited art discloses a method for manufacturing a semiconductor structure including the steps of etching the grid dielectric layer and the charge release layer defines a plurality of color filter openings over the photodetectors, wherein the grid dielectric layer and the charge release layer respectively comprise slanted sidewalls that define the color filter openings as required in claim 6.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893